UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7062


PATRICK FRANKLIN ANDREWS,

                Plaintiff – Appellant,

          v.

JAMES N. CROSS, Warden; ROY C. CHEATHAM, Assistant Warden;
THOMAS E. BERGAMI, Cpt.; ALBERT VERO, Lt.; ERIC GRIFFIN,
Counselor; LEO REILLY, Officer; ERIC PHILLIPS, Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:10-cv-00113-FPS-JES)


Submitted:   October 31, 2012             Decided:   December 11, 2012


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick Franklin Andrews, Appellant Pro Se. Alan McGonigal,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Patrick Franklin Andrews appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.     Andrews   v.   Cross,   No.   5:10-cv-00113-FPS-JES

(N.D. W. Va. Mar. 5, 2012).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                     2